Citation Nr: 0737692	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-08 795	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an effective date earlier than February 
20, 1999, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an initial rating higher than 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
November 1965.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
The veteran, in essence, wants an initial rating higher than 
10 percent for his bilateral hearing loss and an effective 
date earlier than February 20, 1999, for the grant of service 
connection for it.

As support for his claims, the veteran testified at a video 
conference hearing in September 2003 before the undersigned 
Veterans Law Judge of the Board.

The Board subsequently remanded this case in February 2004 to 
ensure compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA).


FINDINGS OF FACT

1.  An unappealed May 1971 rating decision denied service 
connection for right ear hearing loss. 

2.  On October 17, 1978, the RO received correspondence from 
the veteran's representative which was construed as a claim 
for service connection for hearing loss.  

3.  In an October 1978 letter, the RO explained to the 
veteran that service connection for hearing loss had 
previously been denied in 1971, and that his appeal period 
had expired on May 19, 1972.  

4.  The veteran responded by submitting a letter on October 
30, 1978, wherein he disagreed with the RO's October 1978 
determination.  

5.  The RO failed to send the veteran a statement of the case 
(SOC) in response to his October 1978 notice of disagreement 
(NOD).

6.  The veteran has level XI hearing in his right ear and 
level II hearing in his left ear. 


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of 
October 17, 1978, for the grant of service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5110 (West Supp. 
2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2007).

2.  The criteria are not met, however, for an initial rating 
higher than 10 percent for the bilateral hearing loss.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has granted service connection and assigned an initial 
10 percent rating for the veteran's bilateral hearing loss, 
effective February 20, 1999.  He is challenging both the 10 
percent rating as well as the effective date of that award.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate review.  The Board will then address the issues on 
their merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the Appeals Management Center (AMC) dated in February and 
July 2004:  (1) informed the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informed him about the information and 
evidence that VA would obtain and assist him in obtaining; 
(3) informed him about the information and evidence he was 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertained to his claims, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim[s]."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Those letters did not 
also inform the veteran that evidence of an earlier-filed 
claim is necessary to support his claim for an earlier 
effective date.  See Huston v. Principi, 17 Vet. App. 195 
(2003).  But this is inconsequential, and therefore at most 
harmless error, because the Board is granting this claim even 
in spite of this.

Also, VA has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  There is no indication in the record that 
any additional evidence, relevant to the effective-date claim 
decided herein, is available and not part of the claims file.  
In addition, the veteran was afforded two VA audiological 
evaluations to determine the nature and severity of his 
bilateral hearing loss disability.  See, e.g., Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.



II.  Effective Date Earlier than February 20, 
1999, for the Grant of Service Connection for 
Bilateral Hearing Loss

The RO has granted service connection and assigned an initial 
10 percent rating for bilateral hearing loss, effective 
February 20, 1999.  The veteran wants an earlier effective 
date.  For the reasons discussed below, the Board finds that 
the evidence supports an earlier effective date of October 
17, 1978, for that award.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a NOD within the one-
year period prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except upon the submission of new and 
material evidence or a showing that the prior final decision 
contained clear and unmistakable error (CUE).  See 38 
U.S.C.A. §§ 7104(b), 7105(c) (West Supp. 2005); 38 C.F.R. § 
3.105 (2007).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating an intent 
to apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

In this case, the veteran initially requested service 
connection for hearing loss in October 1970.  The RO denied 
service connection for right ear hearing loss in rating 
decisions dated in April and May of 1971.  He was notified of 
the more recent May 1971 decision and apprised of his 
appellate rights in a letter dated later that same month.  
However, since he did not seek appellate review within one 
year of notification, that decision became final and binding 
on him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c) (West Supp. 2005); see also 38 C.F.R. §§ 20.302, 
20.1103 (2007).

In correspondence submitted on October 17, 1978, the 
veteran's representative wrote:  "In behalf of the above 
captioned veteran, it is requested that you obtain medical 
records from VAH Jamaica Plains, Boston[,] where the veteran 
was operated on for a brain condition.  He was operated on in 
May 17, 1978."  The RO considered this piece of 
correspondence as a claim for service connection for hearing 
loss. 

In an October 1978 letter, the RO explained to the veteran 
that service connection for hearing loss had previously been 
denied in 1971, and that his appeal period had expired on May 
19, 1972.  He was then told that he would need to submit 
new and material evidence [to reopen his claim] showing that 
his hearing loss was incurred in or aggravated by service.  

The veteran responded by submitting a letter on October 30, 
1978, wherein he disagreed with the RO's October 1978 
determination.  But instead of providing him a SOC, the RO 
sent him another letter in November 1978 explaining that 
service connection for hearing loss had been denied because 
his service medical records showed no indication of decreased 
hearing during his period of active duty.  

Nothing further was done on this claim until February 20, 
1999, when the RO received a VA Form 3288, Request For And 
Consent To Release of Information From Claimant's Records, on 
which the veteran indicated he wanted service connection for 
right ear hearing loss.  

In a March 2001 rating decision, the Board reopened and 
granted the veteran's claim for service connection for 
deafness in his right ear.  And upon receiving the file back 
from the Board to implement that decision, the RO assigned a 
10 percent rating retroactively effective from February 20, 
1999.  The RO eventually issued another rating decision in 
February 2003 also granting service connection for left ear 
hearing loss, with the same retroactive effective date of 
February 20, 1999.

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date for the grant of service connection for 
bilateral hearing loss is October 17, 1978, the date the 
veteran initially filed his petition to reopen this claim.  
After filing his claim to reopen on that date, the RO 
notified him on October 24, 1978, that it was denying his 
claim based on his failure to submit new and material 
evidence.  He responded by filing - on October 30, 1978, 
what amounted to was a timely NOD with respect to that 
determination.  38 C.F.R. § 20.201; see also Gallegos v. 
Gober, 14 Vet App 50 (2000).  The filing of that NOD 
initiated a timely appeal, in turn requiring the RO to 
provide him a SOC.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2007).  However, the RO failed to issue a SOC in response to 
his NOD.  In a case involving a similar fact pattern, Myers 
v. Principi, 16 Vet App 228 (2002), the Court held that a 
decision, as here, years ago never became final and binding 
on the veteran because, after receiving notification of it, 
he initiated a timely appeal.  Cf. also Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 
518 (1994) (where a veteran never received notification of a 
decision denying his claim, then the usual one-year limit for 
timely appealing the decision does not begin to accrue 
("run")).  Thus, that October 1978 decision is not final 
and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).  

The net result of this is that, since the record establishes 
the veteran filed his initial claim to reopen on October 17, 
1978, the effective date for service connection for bilateral 
hearing loss should be assigned back to that date.  The 
procedural problem in this case was the  RO's failure to 
consider his October 1978 letter as a NOD, thereby resulting 
in its failure to issue a SOC at that time.  In other words, 
finality did not attach to either determination by the RO in 
October and November of 1978.  Accordingly, the evidence 
supports an effective date of October 17, 1978, for the grant 
of service connection for bilateral hearing loss. 

In making this determination, the Board finds no basis to 
assign an effective date prior to October 17, 1978, for the 
grant of service connection for bilateral hearing loss.  The 
veteran argues that the effective date should go back even 
earlier, to 1970 when he initially filed his claim for 
service connection or at least when hearing loss was first 
diagnosed.  This type of argument, however, has been 
considered and rejected by both the Court as well as by the 
Federal Circuit Court.

With regard to the argument that the effective date should go 
back to when hearing loss was first diagnosed, VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed with VA.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  

With regard to the argument that the effective date should go 
back to when the veteran initially filed his claim in 1970, 
the Court held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," 
as it appears in 38 C.F.R.  § 3.400(q)(1)(ii), means a claim 
to reopen a previously and finally denied claim.  See Sears 
v. Principi, 16 Vet. App. 244, (2002); see also Livesay 15 
Vet. App. at 172 (holding that the plain meaning of § 5110 to 
be that "the phrase 'application therefor' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen 
his claim").  

For these reasons and bases, the Board finds that the 
evidence supports an earlier effective date of October 17, 
1978, for the grant of service connection for 
bilateral hearing loss.  However, the preponderance of the 
evidence is against an effective date prior to October 17, 
1978, for that award.

III.  Increased Rating for Bilateral Hearing Loss

Since the veteran's appeal ensued after he disagreed with the 
initial 10 percent rating assigned following the grant of 
service connection for hearing loss, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating hearing loss, disability evaluations are 
derived from a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial rating in excess of 10 percent for the veteran's 
bilateral hearing loss.  Since the effective date of this 
award now goes back to October 17, 1978, the Board is 
required to evaluate all of the relevant evidence since that 
date.  The Board notes, however, that only two recent VA 
audiological evaluation reports contain the required findings 
to properly evaluate the veteran's bilateral hearing loss 
disability.   

The veteran was afforded VA audiological evaluations in 
November 2001 and November 2002 to determine the severity of 
his hearing loss.  Both reports show complete deafness in the 
veteran's right ear.  With respect to his left ear, 
audiometric testing in November 2001 revealed puretone 
thresholds of 20, 20, 60, and 55 decibels at the 1,000, 
2,000, 3,000, and 4,000 Hz levels, respectively, for an 
average of 39 decibels.  Speech discrimination was 86 percent 
in the left ear.  Audiometric testing in November 2002 
revealed puretone thresholds of 15, 20, 60, and 50 decibels 
at the 1,000, 2,000, 3,000, and 4,000 Hz levels, 
respectively, for an average of 36 decibels.  Speech 
discrimination was 92 percent in the left ear.

In addition to these two VA audiological evaluation reports, 
the veteran also submitted a private audiological evaluation 
report dated in May 2000.  However, this report does not 
appear adequate for rating purposes, as it is unclear whether 
it was performed by a state-licensed audiologist and does not 
include a controlled speech discrimination test, both of 
which are required by VA regulation.  See 38 C.F.R. § 
4.85(a).

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the above results show that the veteran's bilateral 
hearing loss was properly rated at the 10 percent level.  It 
appears that the VA audiological evaluation performed in 
November 2001 reflects the most severe hearing loss of both 
reports.  The findings in this report yield a numerical 
designation of II for the left ear (between 0 and 49 percent 
average puretone decibel hearing loss, with at least 84 
percent speech discrimination).  Since the veteran has no 
hearing in his right ear, a numerical designation of XI will 
be assigned for that ear.  Entering the category designations 
for each ear into Table VII produces a disability percentage 
evaluation of 10 percent.  The Board thus finds that the 
veteran's bilateral hearing loss was properly assigned a 10 
percent rating.  

The Board has considered lay statements provided by the 
veteran and his wife, including testimony at two personal 
hearings.  However, their contentions are insufficient to 
establish entitlement to a higher schedular evaluation for 
defective hearing because ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann, 3 
Vet. App. at 349.  Here, the mechanical application clearly 
establishes a 10 percent rating for the veteran's bilateral 
hearing loss disability since the initial grant of service 
connection. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial rating in excess of 10 percent for bilateral hearing 
loss.  Accordingly, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  38 U.S.C.A. § 5107(b).  Hence, the 
appeal is denied.


ORDER

An effective date of October 17, 1978, for the grant of 
service connection for bilateral hearing loss is granted.

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


